Exhibit Contacts: GendeLLindheim BioCom Partners Investors Media info@peregrineinc.com Barbara Lindheim (800) 987-8256 (212) 918-4650 PEREGRINE PHARMACEUTICALS ANNOUNCES IMPLEMENTATION OF 1:5 REVERSE STOCK SPLIT TO TAKE EFFECT OCTOBER 19, 2009 —New Capital Structure Does Not Alter Each Stockholder’s Ownership Percentage of the Company— —Reverse Stock Split Expected to Ensure the Company’s Continued Listing on NASDAQ Capital Market— TUSTIN, Calif., October 16, 2009 Peregrine Pharmaceuticals, Inc. (NASDAQ:PPHM) today announced that a previously approved reverse split of its common stock will take effect at the start of NASDAQ trading on Monday, October 19, 2009 on a 1-for-5 split-adjusted basis.Peregrine's shares will continue to trade on the NASDAQ Capital Market under the symbol "PPHM," with the letter "D" added to the end of the trading symbol for a period of 20 trading days to indicate the reverse stock split has occurred.The Company's symbol will revert back to its original symbol "PPHM" on November 16, 2009.A new CUSIP number will be assigned to Peregrine’s common stock when the split becomes effective. “We believe that our continued listing on the NASDAQ Stock Market is essential to our future success, and we expect that this reverse stock split will enable us to regain compliance with the minimum bid price rule, the only deficiencyaffecting our continued NASDAQ listing,” noted Paul Lytle, CFO of Peregrine.“The 1:5 exchange ratio that was approved by the Board of Directors is the result of both our extensive evaluations of the capital structure of peer companies in Phase II and Phase III clinical trials and the expert advice of a number of highly experienced financial advisors.Based on previous meetings with institutional investors, we also expect the new capital structure will allow us to attract a broader range of investors to our company.” The 1-for-5 reverse stock split will automatically convert five current shares of Peregrine's common stock into one new share of common stock.The reverse split, which was approved by Peregrine shareholders in October 2008, will reduce the number of shares of outstanding common stock from approximately 237 million as of the filing of the Company's most recent Quarterly Report on Form 10-Q to approximately 47.4 million.It will also affect all issued and outstanding shares of the Company's common stock, and shares of common stock underlying stock options and warrants that are outstanding immediately prior to the effective date of the reverse stock split.Each shareholder’s new share count will be rounded up to the nearest whole share if the number of shares is not evenly divisible by the ratio of the reverse split.The reverse stock split will not negatively affect any of the rights that accrue to holders of Peregrine common stock and shares of common stock underlying stock options and warrants that are outstanding immediately prior to the effective date of the reverse stock split. “Peregrine is achieving significant progress in every aspect of our business—from the growing body of promising Phase II data reported in our bavituximab and
